DAVIDSON, P. J.
There is no statement of facts in the record with reference to the evidence attending the homicide for which appellant was arrested. The meager statement we have shows with sufficient certainty, we think, that he had been indicted and had been previously convicted by the verdict of the jury and given a life *862•sentence. This was set aside, and the case stood as if it had not been tried. So we have the case presented without the facts ¡attending the homicide. This entitles defendant to bail. The burden of proof is on the state to show a nonbailable case, and it was not so undertaken in this case by the state. The case stands as if it had never been tried, and without a statement of facts before us. The judgment refusing bail will be reversed, and relator will be permitted to give bond in the sum of $5,000. Upon the giving of this bond in the terms and un■der the requirements of the law, he will be ■discharged 'from custody:
The judgment is reversed, and bail granted in the sum of $5,000.